As filed with the Securities and Exchange Commission on August 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 84.8% Air Transportation: 9.0% Delta Air Lines, Inc. $ Southwest Airlines Co. United Continental Holdings, Inc. * Automotive Retail: 1.6% Penske Automotive Group, Inc. Basic Materials Manufacturing: 7.5% Builders FirstSource, Inc. * Eagle Materials, Inc. Summit Materials, Inc. * Computer & Electronic Products: 2.9% Cisco Systems, Inc. NXP Semiconductors NV * Construction: 7.3% DR Horton, Inc. Primoris Services Corp. Pulte Group, Inc. Depository Credit Intermediation: 2.4% Texas Capital BancShares, Inc. * Food & Beverage Manufacturing: 2.5% Tyson Foods, Inc. Food Services: 3.5% Luby's, Inc. *,1,2 Rocky Mountain Chocolate Factory, Inc. 2 Industrial Wholesale: 1.2% HD Supply Holdings, Inc. * Internet Services: 3.5% Facebook, Inc. * PFSweb, Inc. * Manufacturing: 3.2% The Dixie Group, Inc. *,1,2 Mining, Oil & Gas Extraction: 14.8% Comstock Resources, Inc. 1 Helmerich & Payne, Inc. Hercules Offshore, Inc. * Hyperdynamics Corp. *,2 Matador Resources Co. * Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc. * Nursing & Residential Care Facilities: 1.8% Envision Healthcare Holdings, Inc. * Pharmaceuticals: 1.6% Supernus Pharmaceuticals, Inc. * Publishing Industries: 1.5% A.H. Belo Corp. - Class A 1,2 Rental & Leasing: 1.5% United Rentals, Inc. * Retail Trade: 13.1% Boot Barn Holdings, Inc. * Costco Wholesale Corp. The Home Depot,Inc. J.C. Penney Co., Inc. * Kohl's Corp. Ulta Salon Cosmetics & Fragrance, Inc. * Transportation Equipment: 5.9% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $268,267,669) PARTNERSHIPS & TRUSTS: 11.8% Land Ownership & Leasing: 11.8% Texas Pacific Land Trust 1,2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,354,738) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 3.6% Apparel Manufacturing: 0.5% Skechers U.S.A., Inc. Expiration: July 2015, Exercise Price: $50.00* Computer & Electronic Products: 0.7% Apple, Inc. Expiration: October 2015, Exercise Price: $100.00* NXP Semiconductors NV Expiration: January 2016, Exercise Price: $105.00* Household Goods: 0.4% Whirlpool Corp. Expiration: September 2015, Exercise Price: $195.00* Expiration: December 2015, Exercise Price: $155.00* Expiration: January 2016, Exercise Price: $150.00* Retail Trade: 1.9% Amazon.com, Inc. Expiration: July 2015, Exercise Price: $315.00* Expiration: January 2016, Exercise Price: $355.00* Ulta Salon Cosmetics & Fragrance, Inc. Expiration: September 2015, Exercise Price: $115.00* Transportation Equipment: 0.1% Wabtec Corp. Expiration: October 2015, Exercise Price: $90.00* TOTAL CALL OPTIONS PURCHASED (Cost $9,617,762) Shares SHORT-TERM INVESTMENTS: 0.0% Money Market Fund: 0.0% 13 Fidelity Money Market Portfolio - Select Class , 0.059% 3 13 TOTAL SHORT-TERM INVESTMENTS (Cost $13) 13 TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $285,240,182) Liabilities in Excess of Other Assets: (0.2)% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. Share Balance March 31, 2015 Purchases Sales Share Balance June 30, 2015 Realized Gain (Loss) Dividend Income Value June 30, Acquisition Cost A.H. Belo Corp.- Class A - - $
